Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 9/15/22.   Claims 6-10, 12-14, 16-19, 21, 23-25, 29-35, 39-43, 47, 49-54, and 56-58 are cancelled.  Claim(s) 1-5, 11, 15, 20, 22, 26-28, 36-38, 44-46, 48, and 55 are pending. Claim(s) 22, 26-28, 36-38, 44-46, 48, and 55 have been withdrawn.  Claim(s) 1-5, 11, 15, and 20 are examined herein.
Applicant's amendments to the claims have rendered the 103 rejection of the last Office action moot, therefore hereby withdrawn.
The elected species of compound in the claimed method has been found to be free of the prior art, and therefore allowable. The Examiner will now choose another species of active agent within the elected group of compounds for examination; betaine.
Claim(s) 22, 26-28, 36-38, 44-46, 48, and 55 have been withdrawn.  Claim(s) 1-5, 11, 15, and 20 are examined herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messadek (US 2007/0213399 A1).
The instant claims are generally drawn to the treatment of type II diabetes by administering a composition comprising betaine (related to claims 2-5, 11, 15, and 20) and the resultant effects thereof.
Messadek et al. discloses the treatment of insulin-resistance and diabetes (i.e. type II diabetes; see, for example, claims 49 and 50, and the whole document).
With respect to the limitations drawn to “wherein decreasing hepatic GABA synthesis or hepatic GABA release decreases blood glucose and improves insulin sensitivity”, “wherein the composition prevents obesity-induced depolarization of hepatocytes”, “wherein the composition normalizes blood wherein the composition reduces hepatic mitochondrial uncoupling pressure”, “wherein the composition inhibits activity or expression of GABA-T, M3R, hepatic succinate semialdehyde dehydrogenase, or UCP2”, “wherein the composition causes a decrease in blood glucose and a decrease in blood insulin”, “wherein the composition causes a fasting blood glucose of 120 mg/dL or less and a fasting insulin level of 10 mmol /mL or less”, etc. these are considered to be inherent properties and/or resultant properties of the administration of the claimed composition to the claimed patient population.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The instant specification evidences that the claimed composition in the claimed method exhibits the claimed properties; the burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Examiner’s Comment
While he withdrawn claims were not examined for patentability, for the sake of compact prosecution the Examiner is including a reference relevant to the patentability of some of said claims.
Cooper et al. (Cooper et al., Anorexic effects of ethanolamine-O-sulfate and muscimol in the rat: Evidence that GABA inhibits ingestive behavior, Volume 26, Issue 23, 9 June 1980, Pages 1997-2002; abstract provided) discloses that the administration of the irreversible selective inhibitor of GABA-transaminase (GABA-T) ethanolamine-O-sulfate (EOS) resulted in dose dependent decreases in food consumption and body weight.

Conclusion
This Office Action is in response to Applicant's arguments filed on 9/15/22.   Claims 6-10, 12-14, 16-19, 21, 23-25, 29-35, 39-43, 47, 49-54, and 56-58 are cancelled.  Claim(s) 1-5, 11, 15, 20, 22, 26-28, 36-38, 44-46, 48, and 55 are pending. Claim(s) 22, 26-28, 36-38, 44-46, 48, and 55 have been withdrawn.  Claim(s) 1-5, 11, 15, and 20 are examined herein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627